Citation Nr: 1045632	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  04-31 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent 
for the service-connected intervertebral disc disease of the 
thoracolumbar spine, to include status post compression fractures 
of T10 to T12 with residual wedge deformity.  

2.  Entitlement to an initial compensable evaluation for the 
service-connected sensory radiculopathy of the left leg, prior to 
May 13, 2010.  

3.  Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected sensory radiculopathy of the left leg, 
beginning on May 13, 2010.  

4.  Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected residuals of a vasectomy.  





REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1981 to February 
2001.  

These matters initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the RO.  

As the claims for increased ratings involve requests for higher 
ratings following the grants of service connection, the Board has 
characterized this claim in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Board remanded the case to the RO via the Appeals Management 
Center (AMC), in Washington, D.C. for additional development of 
the record in June 2006 and in March 2008.  

The purpose of these remands was for development as required by 
Manlincon v. West, 12 Vet. App. 238 (1999), as well as to assure 
compliance with the Veterans Claims Assistance Act (VCAA), to 
obtain any outstanding treatment records, and to schedule the 
Veteran for VA examinations.  

All of the actions previously sought by the Board through its 
prior development requests appear to have been substantially 
completed as directed, and it is of note that the Veteran does 
not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); 
Dyment v. West, 13 Vet. App. 141 (1999).  

VA's duty to assist is met; thus, it is not prejudicial for the 
Board to proceed with appellate review.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  

Upon completion of the requested development, a Supplemental 
Statement of the Case (SSOC), issued in August 2010, confirmed 
and continued the previous denials for the service-connected 
spine disability and the vasectomy residuals and assigned an 
increased rating of 10 percent for the service-connected sensory 
radiculopathy of the left leg, effective on May 13, 2010.  The 
Veteran has not advised VA of his satisfaction with the current 
evaluation; hence the claim remains in appellate status.  



FINDINGS OF FACT

1.  The service-connected intervertebral disc disease of the 
thoracolumbar spine, to include status post compression fractures 
of T10 to T12 with residual wedge deformity is shown to be 
manifested by no more than forward flexion of the thoracolumbar 
spine restricted to 30 degrees or less or by incapacitating 
episodes of intervertebral disc syndrome having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  

2.  For the period prior to May 13, 2010, the service-connected 
radiculopathy of the left leg is shown to be manifested by a 
disability picture that more nearly approximated that of mild 
incomplete paralysis of the sciatic nerve.  

3.  The service-connected radiculopathy of the left leg is shown 
to be manifested by a disability picture that more nearly 
approximates that of moderate incomplete paralysis of the sciatic 
nerve, beginning on May 13, 2010.  

4.  The service-connected residuals of a vasectomy is not shown 
to be manifested by more than hyperesthesia and pain that is most 
likely neuropathic in nature and involves the left pudendal 
nerve; related renal dysfunction, voiding dysfunction, urinary 
frequency, obstructed voiding or urinary tract infection is not 
demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation in 
excess of 40 percent for the service-connected intervertebral 
disc disease of the thoracolumbar spine, to include status post 
compression fractures of T10 to T12 with residual wedge deformity 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 
4.59, 4.71a including Diagnostic Codes (DCs) 5235 to 5243 (2010).  

2.  The criteria for the assignment of an initial rating of 10 
percent, but not higher for the service-connected radiculopathy 
of the left leg for the period of the appeal prior to May 13, 
2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.14, 4.31, 4.124a including DCs 8520 to 8720, 8527 to 8727, 8528 
to 8728, and 8529 to 8729 (2010).    

3.  The criteria for the assignment of an initial rating of 20 
percent, but not higher for the service-connected radiculopathy 
of the left leg have been met beginning on May 13, 2010.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.124a including DC 8520 to 
8720, 8527 to 8727, 8528 to 8728, and 8529 to 8729 (2010).  

4.  The criteria for an initial evaluation in excess of 10 
percent for the service-connected residuals of a vasectomy have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.115a, 
4.115b including DC 7525, 4.124a including DC 8530 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in January 2004, June 2006, 
September 2006, and May 2009.  In the June 2006, September 2006, 
and May 2009 letters, the Veteran was notified of VA's practices 
in assigning disability evaluations and effective dates for those 
evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The claims were readjudicated in August 2010.  As this course of 
action has corrected any initial notice errors, there is no 
prejudice to the Veteran.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, 
records corresponding to all treatment described by the Veteran.  
Specifically, the Veteran has been afforded multiple VA 
examinations to address the nature and severity of his service-
connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

Hence, the Board is satisfied that all reasonable efforts to 
develop the record have been made with respect to these claims.  

As discussed, the Veteran was notified and aware of the evidence 
needed to substantiate his claims, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  

Thus, the Veteran has been provided with a meaningful opportunity 
to participate in the claims process and has done so.  Any defect 
in the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the Veteran.  

Therefore, any such defect is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


II.  General Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

However, in Fenderson, the Court noted an important distinction 
between an appeal involving a veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence since 
the effective date of the grant of service connection to consider 
of the appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found), are both required.  See Fenderson, 12 Vet. App. at 
126; see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  

The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a noncompensable 
evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).  

The rule against pyramiding, as set forth in 38 C.F.R. § 4.14, 
states that the evaluation of the same disability under various 
diagnoses is to avoided.  Disability from injuries to the 
muscles, nerves, and joints of an extremity may overlap to a 
great extent, so that special rules are included in the 
appropriate bodily system for their evaluation.  Id.  

Both the use of manifestations not resulting from service- 
connected disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same manifestation under 
different diagnoses are to be avoided.  Id.  

Where there is separate and distinct symptomatology of a single 
condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping with 
symptomatology of another condition, it may not receive a 
separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 
6 Vet. App. 259 (1994).  

The Board notes that the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another based on 
such factors as a veteran's relevant medical history, his current 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).  

The Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an extraschedular 
evaluation if the case "presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).  

The governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent period of hospitalizations as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2010).  


III.  Specific Legal Criteria

A.  Rating the Spine

Normal ranges of motion of the thoracolumbar spine are to 30 
degrees in extension, to 90 degrees in flexion, to 30 degrees in 
lateral flexion, and to 30 degrees in rotation.  38 C.F.R. § 
4.71, Plate V (2010).  

The General Rating Formula for Diseases and Injuries of the 
Spine, 38 C.F.R. § 4.71a, provides:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  

100%	Unfavorable ankylosis of the entire spine;  

50%	Unfavorable ankylosis of the entire thoracolumbar spine;  

40%	Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine;  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  

The combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  

The normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habits, neurologic disease, or other factors 
not the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest 
five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

5235 Vertebral fracture or dislocation, 5236 Sacroiliac injury 
and weakness, 5237 Lumbosacral or cervical strain, 5238 Spinal 
stenosis, 5239 Spondylolisthesis or segmental instability, 5240 
Ankylosing spondylitis, 5241 Spinal fusion, 5242, Degenerative 
arthritis of the spine (see also diagnostic code 5003).  

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under §4.25.  

60%	With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months;  

40%	With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months;  

Note (1): For purposes of evaluations under diagnostic code 5243, 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method results 
in a higher evaluation for that segment.  38 C.F.R. § 4.71a, DCs 
5235 to 5243 (2010).  



B.  Rating the Diseases of the Peripheral Nerves

The General Rating Formula for Diseases of the Peripheral Nerves, 
38 C.F.R. § 4.124a, provides as follows:  


Diagnostic Code 8250 provides:  

Sciatic nerve:  Paralysis of:   80%	 Complete; the foot dangles 
and drops, no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost;  

Incomplete:  60%	Severe, with marked muscular atrophy;  40%
	Moderately severe;  20%	Moderate;  10%	Mild.  

Diagnostic Code 8620	Neuritis.  

Diagnostic Code 8720	Neuralgia.  

38 C.F.R. § 4.124a, DCs 8520, 8620, and 8720 (2010).  


Diagnostic Code 8521 provides:  External popliteal nerve (common 
peroneal): 

Paralysis of:  40%  Complete; foot drop and slight droop of first 
phalanges of all toes, cannot dorsiflex the foot, extension 
(dorsal flexion) of proximal phalanges of toes lost; abduction of 
foot lost, adduction weakened; anesthesia covers entire dorsum of 
foot and toes;  

Incomplete:  30%  Severe;  20% Moderate;  10% Mild.  

Diagnostic Code 8621	Neuritis.  

Diagnostic Code 8721	Neuralgia.  

38 C.F.R. § 4.124a, DC 8521, 8621, and 8721 (2010).  


Diagnostic Code 8527 provides:  Internal saphenous nerve:  

Paralysis of:  10%  Severe to complete;  0%  Mild to moderate.  

Diagnostic Code 8627	Neuritis.  

Diagnostic Code 8727	Neuralgia.  

38 C.F.R. § 4.124a, DCs 8527, 8627, and 8727 (2010).  

 
Diagnostic Code 8528 provides:  Obturator nerve:  

Paralysis of:  10%  Severe to complete;  0%  Mild or moderate.  

Diagnostic Code 8628	Neuritis.  

Diagnostic Code 8728	Neuralgia.  

38 C.F.R. § 4.124a, DCs 8528, 8628, and 8728 (2010).  


Diagnostic Code 8529 provides:  External cutaneous nerve of 
thigh:  

Paralysis of:  10%  Severe to complete;  0%  Mild or moderate.  

Diagnostic Code 8629	Neuritis.  

Diagnostic Code 8729	Neuralgia.  

38 C.F.R. § 4.124a, DCs 8529, 8629 and 8729 (2010).  


C.  Rating the Genitourinary System

Pursuant to 38 C.F.R. § 4.115a, Diseases of the genitourinary 
system generally result in disabilities related to renal or 
voiding dysfunctions, infections, or a combination of these.  The 
following section provides descriptions of various levels of 
disability in each of these symptom areas.  

Where diagnostic codes refer the decisionmaker to these specific 
areas of dysfunction, only the predominant area of dysfunction 
shall be considered for rating purposes.  

Since the areas of dysfunction described below do not cover all 
symptoms resulting from genitourinary diseases, specific 
diagnoses may include a description of symptoms assigned to that 
diagnosis.  


Renal dysfunction:  

100%	Requiring regular dialysis, or precluding more than 
sedentary activity from one of the following: persistent 
edema and albuminuria; or, BUN more than 80mg%; or, 
creatinine more than 8mg%; or, markedly decreased function 
of kidney or other organ systems, especially 
cardiovascular;  

80%	Persistent edema and albuminuria with BUN 40 to 80mg%; or, 
creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion;  

60%	Constant albuminuria with some edema; or, definite decrease 
in kidney function; or, hypertension at least 40 percent 
disabling under diagnostic code 7101;  

30%	Albumin constant or recurring with hyaline and granular 
casts or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under diagnostic 
code 7101;  

0%	Albumin and casts with history of acute nephritis; or, 
hypertension non-compensable under diagnostic code 7101.  


Voiding dysfunction: 

Rate particular condition as urine leakage, frequency, or 
obstructed voiding Continual Urine Leakage, Post Surgical Urinary 
Diversion, Urinary Incontinence, or Stress Incontinence:

60%	Requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times 
per day;  

40%	Requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day;  

20%	Requiring the wearing of absorbent materials which must be 
changed less than 2 times per day.  


Urinary frequency:  

40%	Daytime voiding interval less than one hour, or; awakening 
to void five or more times per night;  

20%	Daytime voiding interval between one and two hours, or; 
awakening to void three to four times per night;  

10%	Daytime voiding interval between two and three hours, or; 
awakening to void two times per night.  


Obstructed voiding:  

30%	Urinary retention requiring intermittent or continuous 
catheterization;  

10%	Marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:  

      1. Post void residuals greater than 150 cc.
      
      2.  Uroflowmetry; markedly diminished peak flow rate (less 
than 10 cc/sec).  
      
      3.  Recurrent urinary tract infections secondary to 
obstruction.  
      
      4.  Stricture disease requiring periodic dilataion every 2 
to 3 months;  

0%	Obstructive symptomatology with or without stricture 
disease requiring dilatation 1 to 2 times per year.  


 Urinary tract infection:  

Poor renal function: Rate as renal dysfunction.  

30%	Recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management;  

10%	Long-term drug therapy, 1-2 hospitalizations per year 
and/or requiring intermittent intensive management.  

38 C.F.R. § 4.115a (2010).  


The General Rating Formula for Genitourinary System, 38 C.F.R. 
§ 4.115b, provides as follows:  

Diagnostic Code 7521 provides:  

20%	Penis removal of glans;  

Or rate as voiding dysfunction.  

38 C.F.R. § 4.115b, DC 7521 (2010).  


Diagnostic Code 7525 provides:  

Epididymo-orchitis, chronic only: Rate as urinary tract 
infection.  For tubercular infections:  Rate in accordance with 
§§4.88b or 4.89, whichever is appropriate.  

38 C.F.R. § 4.115b, DC 7525 (2010).  


Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. §  4.7.  




V.  Analysis

Intervertebral disc disease of the thoracolumbar spine, to 
include status post compression fractures of T10 to T12 
with residual wedge deformity

The Veteran's spine disability has been evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, as indicated in the March 2004 
rating decision, where a 40 percent evaluation was assigned, 
effective from August 25, 2003.  He contends that his spine 
disability warrants an increased initial rating due to symptoms 
that include limited mobility, and episodes of excruciating, 
sharp, stabbing pain and numbness radiating from the lumbar spine 
down the left leg.  

The VA treatment records, dated to March 2010, generally show 
treatment for sharp, aching, burning low back and buttocks pain 
that is worse with extension of the back, weakness, numbness, 
lumbar radiculopathy, sacroilitis, facet arthropathy, sciatica 
with pain down the left leg to the knee, for which he undergoes 
pain management in the form of various pain medications, back 
braces, canes, lumbar facet injections, sacroiliac joint 
injections, and radiofrequency nerve ablation.  

Notably, a March 2004 VA MRI report shows findings of 
degenerative changes with partial anterior collapse of D11 and 
D12 vertebral bodies that results in a slight kyphosis, and 
slight degenerative changes of L3 to L4.  

An April 2005 VA treatment record reflects range of motion 
testing of the lumbar spine within functional limits except for 
minimal limitation in right side bend and right rotation, 
moderate limitation in flexion with slight left rotation, left 
sidebend, and left rotation, and maximal limitation in extension 
with pivot point at L3.  

A June 2005 VA MRI report reveals findings of diffuse bulge of 
the L3 to L4 disc with a focal left paracentral and left lateral 
protrusion and annular tear resulting in mild narrowing of the 
thecal sac, diffuse bulging of the L4 to L5 disc with a focal 
central protrusion and small annular tear, and anterior wedge 
deformities of the T11 and T12 vertebral bodies.  

Moreover, a November 2005 VA treatment record indicates 
complaints of low back pain into his left buttock, and shows an 
opinion that the Veteran is not symptomatic from his disc disease 
because he has a major scoliotic deformity.  

In conjunction with the current appeal, the Veteran underwent a 
VA examination in March 2004.  He complained of pain in his mid 
and low back with radiating pain into his left leg with numbness 
of his left thigh.  The examiner noted an in-service history of a 
motor vehicle accident in 1991 while on active military service, 
which caused fractures of the T10 T11, and T12 vertebral bodies.  

At the time, the Veteran was treated with hyperextension bracing 
for several months followed by physical therapy.  The examiner 
indicated that the Veteran did not use any assistive devices or 
wear a back brace and reported being able to walk about a city 
block.  

The Veteran reported having functional limitations in the form of 
standing, kneeling, squatting, bending at the waist, and 
stooping, which causes back pain, as well as sitting in a car.  
He endorsed symptoms of flare-ups of his back pain that were 
short in duration, but significantly impaired his function.  The 
Veteran specifically denied having any totally incapacitating 
episodes over the past year.  

An examination of the thoracolumbar reflected findings of no 
gross deformity; although the examiner observed tenderness on 
palpation of the lower thoracic and the entire lumbar 
paravertebral musculature, bilaterally.  

Range of motion testing indicated thoracolumbar flexion from 0 to 
35 degrees, extension from 0 to 10 degrees, side bending from 0 
to 10 degrees to each side, and rotation from 0 to 20 degrees to 
each side.  

Straight leg raising was noted as being done to 60 degrees, 
bilaterally, with back pain elicited.  On X-ray study of the 
thoracic and lumbar spine, the examiner observed wedging of the 
vertebral bodies of the T10 and 11, as well as degenerative 
intervertebral disc disease at the L3 to L4 interval.  

The Veteran was diagnosed with degenerative intervertebral disc 
of the thoracolumbar spine with residual L4 sensory radiculopathy 
of the left leg, and with status post compression fractures of 
T10 and 11 with residual wedge deformity of the vertebral bodies 
without residual radiculopathy.  

The examiner noted that the examination was conducted during a 
period of quiescent symptoms and that the symptoms elicited from 
the Veteran were compatible with the diagnoses.  

The examiner opined that, during flare up of symptoms, which 
could occur with varying frequency, the findings of the 
examination could be significantly different and that 
quantification of such changes would require examination during a 
flare-up.  

The examiner noted that painful symptoms such as had been 
outlined on examination would require the Veteran to expend 
energy on completing tasks and would at least as likely as not 
lead to early fatigability, weakened movements, and ultimately to 
a loss of coordination.  

Most recently, the Veteran underwent a VA spine examination in 
May 2010.  He complained of chronic back pain and an altered gait 
ever since he was injured in a motor vehicle accident in service.  

The examiner also noted a history of injuries to the back 
including a water skiing accident that was prostrating for a 
week, requiring bed rest and morphine, and accompanied by 
extensive echymosis of the back and buttocks.  

The Veteran reported that, two years subsequent to the 
waterskiing incident, he was re-injured when his vehicle was 
rear-ended and was medically evaluated and treated with a 
physical therapy and a hyperextension brace.  

The Veteran also indicated that, following the vasectomy in 1999, 
he experienced an exacerbation of his back pain, although the 
back was not specifically treated for the exacerbation following 
the vasectomy.  

The Veteran noted that his back disability had gotten 
progressively worse, and that he had been treated with a 
Transcutaneous Electrical Nerve Stimulation (TENS) device, 
Oxycodone, and nerve root ablation, with fair results.  

The Veteran endorsed a history of spinal surgery in 1992 in the 
form of treatment for his back injury subsequent to a waterskiing 
accident; he denied a history of spinal neoplasm.  He reported 
experiencing flare-ups of severe low back pain on a weekly basis 
that lasted for 1 to 2 days and were caused by performing 
excessive work at work.  He indicated that time, warmth and rest 
alleviate the symptoms.  

The examiner observed no urinary incontinence, urgency, retention 
requiring catheterization or frequency, or any nocturia, fecal 
incontinence, erectile dysfunction, leg or foot weakness, or 
unsteadiness, but did note findings of obstipation, numbness, 
paresthesias and falls, which the examiner opined were 
etiologically unrelated to his spine disability.  

Further, the Veteran had a history of fatigue, decreased motion, 
stiffness, weakness, spasm and pain in the lower lumbar region 
and left buttock that began in 1992.  

The Veteran complained of current symptoms of constant, daily, 
moderately severe, burning, sharp pain that varied from a gnawing 
ache, to a hot poker, to prostrating sharp pain, which radiates 
from the left buttock down the lateral aspect of the left lower 
extremity to the lateral aspect of the foot, and is worse in the 
morning.  He denied any incapacitating episodes of spine disease, 
but used a cane and a brace and was unable to walk more than a 
few yards.  

Inspection of the spine revealed findings of normal posture and 
symmetry in appearance, but the Veteran's gait was observed to be 
abnormal and antalgic due to waddling and poor propulsion.  
Inspection of the spinal curvatures was negative for gibbus, 
kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, 
list, scoliosis, cervical spine ankylosis or thoracolumbar spine 
ankylosis.  

An examination of the muscles revealed no spasm, atrophy, 
guarding, tenderness or weakness of the thoracolumbar 
sacrospinals; there was pain with motion to the left and right.  
The examiner opined that there was no muscle spasm, localized 
tenderness, or guarding severe enough to be responsible for 
abnormal gait or abnormal spinal contour.  

Range of motion testing for the thoracolumbar spine revealed 
flexion from 0 to 30 degrees, extension from 0 to 15 degrees, 
left lateral flexion from 0 to 30 degrees, right lateral flexion 
from 0 to 30 degrees, left lateral rotation from 0 to 20 degrees, 
right lateral rotation from 0 to 20 degrees and objective 
evidence of pain on active range of motion, as well as objective 
evidence of pain following repetitive motion.  The examiner 
observed no additional limitations after three repetitions of 
range of motion.  

Imaging study results, to include a June 2005 MRI scan of the 
lumbar spine without contrast, revealed findings of diffuse bulge 
of the L3 to L4 disc with a focal left paracentral and left 
lateral protrusion and annular tear resulting in mild narrowing 
of the thecal sac, diffuse bulging of the L4 to L5 disc with a 
focal central protrusion and small annular tear, anterior wedging 
deformities of the T11 and T12 vertebral bodies, as described.  

The examiner noted that the alignment of the lumbar spine was 
within normal limits, the vertebral bodies demonstrated normal 
signal characteristics, there were anterior wedging deformities 
of T11 and T12, and the conus medularis was identified at the T12 
to L1 level.  

Further, the examiner indicated that a tiny central disc 
protrusion was present at the T10 to T11 level that did not 
result in significant spinal stenosis, the T11 to T12 through L2 
to L3 disc spaces were within normal limits, there was a diffuse 
bulge present containing a focal left paracentral and lateral 
disc protrusion and annular tear at L3 to L4 that resulted in 
mild narrowing of the thecal sac with no significant foraminal 
stenosis, there was narrowing of the intervertebral disc space at 
L4 to L5 that included a diffuse disc bulge containing a focal 
central disc protrusion and small annular tear, and the L5 to S1 
disc space appeared unremarkable.  

The Veteran was diagnosed with degenerative disc disease with 
nerve impingement and chronic radicular pain in a sciatic 
distribution, attributed to a back disability, and impacting his 
usual occupation in the form of necessitating assignment to 
different duties, increased absenteeism, and the use of a scooter 
for mobility at work, which limited his job potential.  

Moreover, the effects of the back disability were noted as 
decreasing concentration, decreasing mobility, impairing lifting, 
carrying, and reaching, causing a decrease in stamina and 
strength in the lower extremity, weakness and fatigue, and pain, 
which render him unable to participate in exercise, favorite 
sports such as hockey and skiing, and to walk without pain.  

Based on a careful review of the evidentiary record in its 
entirety, the Board concludes that an initial evaluation in 
excess of 40 percent is not assignable under any of the 
applicable diagnostic criteria for the service-connected low back 
disability.  

First, on this record, there are no findings that would suggest 
that the Veteran is experiencing manifestations that would equate 
with unfavorable ankylosis of the thoracolumbar spine.  

In order to warrant an evaluation in excess of 40 percent, the 
Veteran must exhibit findings of intervertebral disc syndrome 
with incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months or by unfavorable ankylosis of 
the entire thoracolumbar spine.  

In this case, the medical evidence report a diagnosis of 
ankylosis or an equivalent functional loss due to pain, and the 
Veteran's degenerative intervertebral disc disease is not shown 
to produce incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  In fact, on his most 
recent examination he specifically denied any incapacitating 
episodes of spine disease.  See 38 C.F.R. § 4.71a, DCs 5235 to 
5243 (2010).  

Hence, on this record, the Veteran's overall low back 
symptomatology does not meet the criteria for a higher rating.  
As the criteria for the next higher rating are not met, it 
follows that the criteria for an even higher rating of 60 or 100 
percent, likewise have not been met.  


Sensory radiculopathy of the left leg, prior to May 12, 
2010

By way of background, the RO granted service-connection for 
sensory radiculopathy of the left leg in a May 2004 rating 
decision and assigned a noncompensable (no percent) evaluation, 
effective on August 25, 2003.  

More recently, in an August 2010 rating decision, the RO granted 
an increased evaluation of 10 percent for the service-connected 
sensory radiculopathy of the left leg, effective on May 13, 2010.   

As noted, the VA treatment records, dating to March 2010, 
generally show treatment for sharp, aching, burning low back and 
buttocks pain that was worse with extension of the back, 
weakness, numbness, lumbar radiculopathy, sacroilitis, facet 
arthropathy, sciatica with pain down the left leg to the knee, 
for which he underwent pain management in the form of various 
pain medications, back braces, canes, lumbar facet injections, 
sacroiliac joint injections, and radiofrequency nerve ablation.  

Specifically, in January 2005, VA electrodiagnositic findings 
failed to reveal any evidence of acute left-sided lumbar 
radiculopathy.  Muscles studied, including the tensor fasciae 
latae, vastus medialis, tibialis anterior, short head of the 
biceps femoris, and lateral head of the gastrocnemius, revealed 
no evidence of any spontaneous activity at rest, and he had 
normal recruitment with volitional effort.  The Veteran's motor 
unit morphology was found to be normal without any polyphasicity.  

An April 2005 VA treatment record shows complaints of acute 
exacerbation of chronic low back pain.  The Veteran endorsed 
symptoms of excruciating, burning pain in his lower back that 
aches in the L5 region with referred symptoms to the left 
buttocks and occasionally to the lateral aspect of the left 
thigh, and of some decreased sensation in the left L2 
distribution with sensation actually present, though altered or 
diminished; but denied experiencing any weakness, gait 
disturbances, or bowel or bladder problems.  

The Veteran reported that his pain was relieved by Naproxen and 
had been treated with a TENS unit with some temporary relief and 
with heat and cold.  He was assessed with severe low back pain 
referred to his left lower extremity, and an electromyography 
(EMG) that was negative for radiculopathy.  

As noted, in conjunction with the current appeal, the Veteran 
underwent a VA examination in March 2004.  He complained of pain 
in his mid and low back with radiating pain into his left leg 
with numbness of his left thigh.  He endorsed symptoms of 
numbness in his lateral thigh since undergoing a vasectomy that 
was performed under local anesthesia.  

On examination, the examiner observed hypoesthesia over the 
anterior and lateral aspect of the left thigh, with no evidence 
of any sensory deficit distal to the knee, with quadriceps 
strength of 5 out of, 5 bilaterally, knee extensor hallucis 
longus strength of 5 out of 5, bilaterally, deep tendon reflexes 
of the lower extremities present and symmetrical at +1, and 
tandem toe and heel walks repetitively across the room without 
any loss of plantarflexion or dorsiflexion strength of the 
ankles.  

The Veteran was diagnosed with degenerative intervertebral disc 
of the thoracolumbar spine with residual L4 sensory radiculopathy 
of the left leg.  

A concurrent March 2004 VA general examination revealed 
neurological findings of being able to differentiate between pain 
and light touch and having decreased sensation in the left 
lateral thigh.  Reflex testing indicated findings of deep tendon 
reflexes of 2+ present and equal in both lower extremities.  
Further, observation of the extremities indicated findings of 
normal color without cyanosis or skin lesions.  

Most recently, the Veteran underwent a VA examination of the 
peripheral nerves in May 2010.  He reported complaints of acute 
paresthesias, dysesthesias, numbness and deep burning pain in the 
lateral aspect of the left lower extremity, to include the 
buttock, testicle and the lateral aspect of the leg to foot.  

The Veteran had been diagnosed as having sensory radiculopathy of 
the left leg, related to an in-service vasectomy procedure when 
the left spermatic cord was accessed.  He also endorsed mobility 
problems in the form of tripping and falling due to pain and 
numbness in the left lower extremity.  

The Veteran indicated that his symptoms had grown progressively 
worse, requiring the taking of Oxycodone and radiofrequency 
ablation of the nerves, TENS and heat therapy, with fair results.  

On examination, the Veteran's peripheral nerve reflex, plantar 
(Babinski) flexion, ankle jerk, and knee jerk were noted as 
normal on the left side.  

Sensory examination findings of the left lower extremity revealed 
affected L5 and S1 nerves, with normal vibration, position sense, 
pain or pinprick and light touch.  

The examiner observed dysesthesias in the form of burning pain in 
the lateral aspect of the extremity to the foot, with generalized 
mild/moderate hyperesthesia to pin prick and light touch.  

On examination, the examiner observed 5 out of 5 (active movement 
against full resistance) hip flexion and extension, knee flexion 
and extension, ankle dorsiflexion and plantar flexion, and great 
toe extension on the left side.  

The examiner noted that muscle tone was normal with no muscle 
atrophy, imbalance or tremor, evidence of fasciculation, or 
evidence of any joint affected by a nerve disorder.  The Veteran 
did have a gait abnormality in the form of waddle with poor 
propulsion.  

The Veteran was diagnosed with S1 sensory radiculopathy of the 
left leg requiring opiate and interventional pain management.  
The examiner noted an etiology of spinal nerve root impingement, 
with nerve dysfunction, neuritis and neuralgia present, but no 
paralysis.  

The examiner reported that the effects of the left leg nerve 
disability on usual occupation and resulting work included 
increased absenteeism, falling, diminished productivity, 
inability to sit for long periods at work, difficulty getting in 
and out of a car, decreased concentration, decreased mobility, 
difficulty reaching, lack of stamina, decreased strength and pain 
in the lower extremity.  

The examiner opined that the left leg nerve disability affected 
his usual daily activities by rendering him unable to participate 
in sports, go on long walks, and falling.  

Accordingly, on this record, the service-connected disability 
picture is found to more closely resemble an overall level of 
mild sensory radiculopathy so as to warrant the application of a 
rating of 10 percent under the diagnostic criteria for the period 
of the appeal prior to May 13, 2010.  



Radiculopathy of the left leg, higher than 10 percent 

By way of procedural background, as noted, the RO granted 
service-connection for sensory radiculopathy of the left leg in a 
May 2004 rating decision, and assigned a noncompensable (no 
percent) evaluation, effective on August 25, 2003.  

More recently, in an August 2010 rating decision, the RO granted 
an increased evaluation to 10 percent for the service-connected 
sensory radiculopathy of the left leg, effective on May 13, 2010.  

The RO based its decision on the findings of the May 2010 VA 
examination report, which showed findings of mild incomplete 
paralysis below the knee.    

As noted, the Veteran's disability has been evaluated under 38 
C.F.R. § 4.124a, Diagnostic Code 8520, as indicated in the August 
2010 rating decision, where a 10 percent evaluation was assigned, 
effective on May 13, 2010.  He asserts that his nerve disability 
warrants an increased initial rating due to symptoms that include 
episodes of excruciating pain and numbness.  

In this regard, the May 2010 VA examination showed diagnosis of 
S1 sensory radiculopathy of the left leg requiring opiate and 
interventional pain management, and the VA examiner noted that 
radiofrequency ablation of nerves, use of a TENS unit, treatment 
with heat, and pharmaceuticals such as Oxycodone provide fair 
relief of the Veteran's pain symptomatology.  

Moreover, the examiner noted that an examination of the left 
lower extremity revealed normal vibration, position sense, pain 
or pinprick and light touch findings; with dysesthesias in the 
form of burning pain in the lateral aspect of the extremity to 
the foot and generalized mild/moderate hyperesthesia to pin prick 
and light touch.  

Given these recent examination findings, the Board finds that the 
service-connected disability picture more closely resembles that 
of moderate incomplete paralysis so as to warrant an increased 
rating of 20 percent, but no higher under the provisions of 
Diagnostic Code 8520 beginning on May 13, 2010.  


Residuals of a vasectomy

By way of procedural background, in a May 2004 rating decision, 
the Veteran was granted service connection for the residuals of 
vasectomy (claimed as left testicle pain), and assigned an 
evaluation of 10 percent, effective on August 25, 2003.  

The Veteran's disability has been evaluated by analogy under 38 
C.F.R. § 4.115b, Diagnostic Code 7525, as indicated in a the May 
2004 rating decision, where a 10 percent evaluation was assigned, 
effective from August 25, 2003.  See 38 C.F.R. §§ 4.20, 4.27.  He 
asserts that his testicular disability warrants an increased 
initial rating due to symptoms that include episodes of increased 
persistent pain.  

The service treatment records reflect findings of epididymitis in 
January 2000.  VA treatment records, dated to March 2010, 
generally show complaints of a lump in the left scrotum, and 
findings of testicular dysfunction, a large head of epididymis on 
left that was firm and tender with testicular pain.  

As noted, in conjunction with the current appeal, the Veteran 
underwent a VA examination in March 2004.  As noted, the Veteran 
endorsed symptoms of numbness in his lateral thigh that he has 
had since undergoing a vasectomy that was performed under local 
anesthesia.  

The vasectomy was performed without significant difficulty, but 
the injection of the left side of his scrotal area caused 
excruciating pain that made him to jump.  Since that time, he 
experienced numbness of the lateral thigh.  

The Veteran also underwent a VA genitourinary examination in 
March 2004 and was observed to have no deformity, edema, redness, 
heat or inflammation in the left scrotum.  Each testicle appeared 
normal.  

The examiner observed that very light palpation of the left 
scrotum brought about complaints of severe pain.  The Veteran was 
diagnosed with status post vasectomy with residual left scrotal 
pain and left thigh numbness, etiology unknown.  

Most recently, the Veteran underwent a VA examination in May 2010 
and described having symptoms of residual pain in the left testis 
following a vasectomy that occurred during intercourse and caused 
him to apply ice to the region and prevented him from wearing 
boxer shorts.  

The examiner noted that the testicular disability was stable, 
that he wore briefs and an athletic support to ease discomfort, 
and that he must apply ice to his testis following sexual 
activity.  

The Veteran provided a history of hospitalization and trauma to 
the genitourinary system in service, but denied any neoplasm, 
general systemic symptoms due to genitourinary disease, urinary 
symptoms, urinary leakage, history of recurrent urinary tract 
infections, history of obstructed voiding, history of urinary 
tract stones, history of renal dysfunction or renal failure, 
history of acute nephritis, history of hydronephrosis or 
cardiovascular symptoms.  

Erectile dysfunction was present and noted to be due to his 
vasectomy.  The examiner noted that vaginal penetration was 
possible with normal ejaculation. 

The examiner observed no abdominal or flank tenderness, a normal 
bladder examination, a normal anus and rectal examination, a 
normal urethra examination, normal perineal sensation and no 
edema.  The right and left dorsalis pedis pulse, and right and 
left posterior tibial pulse, left dorsalis, were noted as normal, 
the penis was noted as normal.  Both testicles were noted to be 
of normal size.  

The Veteran's bulbocavernosus reflex (anal wink) was found to be 
decreased, and the left testicle was observed to be tender on 
examination.  

An examination of the epididymis/spermatic cord/scrotum was noted 
as abnormal due to varicocele of the left testicle and the 
cremasteric reflex was shown to be decreased; the seminal 
vesicles were normal.  

The examiner noted an August 2007 endocrine evaluation in the 
form of an ultrasound of the scrotum that showed an impression of 
the right testicle, measuring 3.9 by 3.6 by 2.2 cm and exhibiting 
a normal echotexture and Doppler flow signal, an unremarkable 
head of the epididymis, and a small amount of fluid seen in the 
right hemiscrotum that was probably physiologic in nature.  

The examiner noted that the left testicle, measuring 3.5 by 3.6 
by 2.4 cm, exhibited a normal echotexture and Doppler flow 
signal, an unremarkable head of the epididymis, a small amount of 
fluid seen in the left hemiscrotum that was probably physiologic 
in nature and a small vericocele.  

The examiner also noted an August 2007 VA urology consultation, 
which included findings of normal testicles, bilaterally, left 
varicocele and left testicular pain.  

The Veteran was diagnosed with the residuals of a vasectomy 
including chronic left testicular pain and hyperesthesia, which 
had significant effects on the Veteran's occupational activities 
by impairing his ability to concentrate and mild to moderate 
effects on usual daily activities due to pain with sitting, 
painful intercourse, disruption of intimate relationships and 
loss of self esteem.  

The examiner opined that, given that the testicular examination 
and scrotal ultrasound were essentially normal, and since the 
Veteran was diagnosed with hyperesthesia, that his pain was most 
likely neuropathic in nature, and possibly involved to some 
degree of reflex sensory dystrophy, otherwise known as causalgia 
or complex regional pain syndrome, involving the left pudendal 
nerve.  

Although a review of the record shows findings of left testicular 
neuropathic pain of the left pudendal nerve, a rating higher than 
10 is not assignable under the applicable rating criteria dealing 
solely with nerve dysfunction.  

The identified Diagnostic Codes in this case do not provide for a 
rating higher than the currently assigned 10 percent for damage 
to these nerves.  

The recorded examination findings also did not identify a 
separately ratable disability that was manifested by pain.  The 
testicles were noted to be normal, and the pain was described as 
most likely neuropathic in nature.     

Moreover, the Board finds that there are no related urinary 
manifestations warranting a compensable evaluation pursuant to 
any applicable Diagnostic Code.  

The record, to include the Veteran's written statements, does not 
show that he had any treatment for renal dysfunction, voiding 
dysfunction, urinary frequency, obstructed voiding, or urinary 
tract infection, as would warrant application of 38 C.F.R. 
§ 4.115a.  

Accordingly, on this record, the claim an increased rating higher 
than 10 percent for the service-connected residuals of the 
vasectomy must be denied.  


Other Considerations and General Conclusions

Overall, the only evidence of record supporting the Veteran's 
claims for increased ratings is his own lay opinions and 
subjective descriptions of his symptomatology.  

The Board must assess the competency and credibility of lay 
statements regarding in-service or continuous postservice 
symptomatology.  As to this, a layperson is generally not capable 
of opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 
3.159(a)(1) and (2) defining, respectively, competent medical and 
lay evidence.  

Where the determinative issue involves causation or a diagnosis, 
there must be competent evidence and, generally, lay statements 
are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

However, lay evidence can be competent to establish a diagnosis 
when (1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), or (2) the layperson is 
reporting a contemporaneous medical diagnosis (but see Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995) when the underlying medical 
nature of evidence has been significantly diluted, as in the 
connection between a lay account of past medical information, and 
filtered through layman's sensibilities, such evidence is too 
attenuated and inherently unreliable to constitute medical 
evidence) or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

However, information simply recorded by a medical examiner and 
unenhanced by any additional medical comment, and thus not adding 
any medico-evidentiary value to the lay history through medical 
expertise, does not constitute competent medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

In the first circumstance, identification of a medical condition, 
there is a two-step analysis, the first is competence and the 
second is credibility.  Robinson v. Shinseki, 2008-7096 (Fed. 
Cir. March 3, 2009) (not selected for publication); 312 Fed.Appx. 
336, 2009 WL 524737 (C.A.Fed.).  

In the first step, competency of lay evidence, it must be 
determined whether the disability is capable of lay observation, 
if so, then lay evidence thereof is not a medical determination 
requiring medical evidence; rather, it can be established by 
competent lay evidence.  Jandreau, Id.; Barr v. Nicholson, 21 
Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  If not, 
then competent medical evidence is required.  

If lay evidence is competent, then the second step is to assess 
credibility by weighing the pertinent lay evidence against the 
other evidence-including in-service records documenting in-
service injury or disability, if any.  Robinson, Id.  

The credibility of lay statements may not be refuted solely by 
the absence of corroborating medical evidence, but this is a 
factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  

Other factors are the lapse of time in recollecting events, prior 
conflicting statements, consistency with other statements and 
evidence, internal consistency, facial plausibility, bias, self- 
interest, the earliest time at which corroborating lay or medical 
evidence is first shown, and statements given during treatment 
(which are usually given greater probative weight, particularly 
if close in time to the onset thereof).  

Although the Veteran is deemed competent and credible to describe 
symptoms of pain related to his lumbar spine, nerve and 
testicular conditions, as these particular symptoms are capable 
of lay observation, he is not shown to possess any training, 
expertise or credentials in the field of medicine to be able to 
comment meaningfully on the severity these disorders in terms of 
the rating criteria.  

Accordingly, his lay assertions must be addressed in terms of the 
clinical findings identified by the March 2004 and May 2010 VA 
examinations and based upon a detailed assessment of various 
diagnostic tests.  The determination also must be based upon 
consideration of the applicable schedular criteria established 
for rating such disabilities.   

Notably, a September 2008 VA treatment record reflects that the 
Veteran reported having full time employment as a factory worker 
foreman with his back and sciatica limiting his mobility.  

An October 2008 VA treatment record indicates that the Veteran 
reported that his current pain medications were causing him to 
fall asleep at work and were jeopardizing his job.  

The March 2004 VA examiner indicated that the Veteran had been 
employed as a supervisor at the Remington Company since 2002.  He 
asserts that he initially tried to drive a truck when he first 
was discharged from service but was only able to handle that job 
for six months due to his back pain.  

However. the Veteran was noted to be employed and apparently was 
able to successfully perform his duties in spite of his service-
connected disabilities.  

Moreover, during his most recent VA examination in October 2009, 
it was noted that the Veteran was currently employed full time 
and had lost less than a week during the last 12 month period as 
the result of his service-connected disabilities.  

As such, the service-connected conditions are not shown to 
productive of an unusual or exceptional disability picture so as 
to obviate the application of the established rating standards in 
this case.  

As such, the Board is not required to remand this matter to the 
RO for referral actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extraschedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 
Vet. App. 111, 115 (2008).    

Further, the Board acknowledges the Court's recent holding that a 
request for a total rating based on individual unemployability 
(TDIU) is not a separate claim for benefits, but is part of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  

However, to date, the Veteran has not provided evidence referable 
to a finding of unemployability caused by his service-connected 
disabilities.  Consequently, the Board finds that consideration 
of a TDIU rating is not required at this time.  

For all the foregoing reasons, the claims on appeal must be 
denied.  In reaching these conclusions, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine in 
connection with each claim for increase.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  

The Board notes that due consideration has been given to the 
assignment of separate ratings for separate and distinct 
symptomatology of the Veteran's service-connected disabilities; 
however, the record does not support assigning separate ratings 
for additional symptoms associated with his disabilities.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  

Finally, the Board has considered whether "staged" ratings are 
appropriate for the claims on appeal.  See Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   




ORDER

An initial evaluation in excess of 40 percent for the service-
connected intervertebral disc disease of the thoracolumbar spine, 
to include status post compression fractures of T10 to T12 with 
residual wedge deformity is denied.  

An increased, initial rating of 10 percent, but no more for the 
service-connected radiculopathy of the left leg, for the period 
of the appeal prior to May 13, 2010 is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

An increased, initial rating of 20 percent, but no more for the 
service-connected radiculopathy of the left leg beginning on May 
13, 2010 is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  

An initial evaluation in excess of 10 percent for the service-
connected residuals of the vasectomy is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


